Citation Nr: 9908874	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-38 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to increased improved death pension benefits 
during the period from May 1996 to August 1997.  


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to April 
1954.  He died in October 1995.  Following his death, the 
appellant was recognized as his surviving spouse and awarded 
death pension benefits.  

In June 1996, the Department of Veterans Affairs (VA) 
Regional Office, Cleveland, Ohio, reduced the appellant's 
award of improved death pension, effective in May 1996 based 
on increased family income, including Social Security 
benefits for herself and her child, [redacted].  The appellant 
appealed from that decision.  Her award was later adjusted to 
pay her various rates of improved death pension from 
May 1, 1996, to August 1, 1997, when her award was terminated 
due to her remarriage during that month.  The case is now before 
the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.  

2.  In February 1996, the appellant was awarded improved 
death pension commencing November 1, 1995.  Her award was 
based on her life insurance proceeds of $2,181 plus Social 
Security benefits for her child, [redacted], (who was later 
determined to be a helpless child) less expenses of the 
veteran's last illness and burial of $2,281.  

3.  In April 1996, the appellant advised the regional office 
that she had received retroactive Social Security benefits of 
$1,551 and would received $196 per month.  She also indicated 
that she had received a check for $588 for retroactive Social 
Security benefits for [redacted] and that she would thereafter 
receive $196 per month for [redacted].  

4.  In June 1996, the appellant's award of improved death 
pension was adjusted to pay her the following monthly rates:  
$41 effective May 1, 1996; $33 effective November 1, 1996; 
$33 effective January 1, 1997; $135 effective February 1, 
1997; and $264 effective May 1, 1997.  

5.  In January 1997, the appellant advised the regional 
office that her Social Security benefits increased to $202 
monthly, effective December 1, 1996.  She had been notified 
that the benefits would increase to $303 in February 1997.

6.  Later in January 1997, the appellant's award of improved 
death pension was adjusted to pay her the following monthly 
rates:  $57 effective May 1, 1996; $49 effective November 1, 
1996; $54 effective December 1, 1996; zero from March 1 to 
May 1, 1997 and $115 effective May 1, 1997. 

7.  In February 1997, the appellant provided information to 
the regional office reflecting that the Social Security 
benefits for herself and [redacted] had been increased to $202, 
effective in January 1997, and further increased to $303, 
effective in February 1997.  Effective in April 1997, the 
Social Security benefits had been reduced to $202.  

8.  In October 1997, the appellant advised the regional 
office that she had remarried in August 1997.  In March 1998, 
her award of improved death pension was terminated, effective 
August 1, 1997, due to her remarriage.  

9.  In November 1998, the regional office adjusted the 
appellant's award of improved death pension to pay her $216 
monthly from May 1, 1997, to August 1, 1997.  


CONCLUSION OF LAW

The appellant was not entitled to monthly rates of improved 
death pension benefits in excess of those paid during the 
period from May 1, 1996, to August 1, 1997.  38 U.S.C.A. 
§§ 1503, 1541, 5107 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 
3.272 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that she has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  

The maximum annual rate of improved death pension for a 
surviving spouse with one dependent child was $7,240, 
effective as of December 1995.  Effective in December 1996, 
the maximum rate was raised to $7,450.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.23(a).  

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  The term "surviving spouse's 
annual income" includes the surviving spouse's annual income 
and the annual income of each child of the veteran in the 
custody of the surviving spouse to the extent that such 
child's income is reasonably available to or for the 
surviving spouse, unless in the judgment of the VA to do so 
would work a hardship on the surviving spouse.  There is a 
rebuttable presumption that all of such child's income is 
available to or for the surviving spouse.  38 C.F.R. 
§ 3.23(d)(5).  

For purposes of improved death pension, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Amounts 
paid by a surviving spouse of a veteran for the veteran's 
just debts and the expenses of last illness and burial (to 
the extent such burial expenses are not reimbursed under 
Chapter 23 of Title 38 U. S. Code) will be deducted from the 
income of the surviving spouse.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.272.  

In this case, as indicated previously, in February 1996, the 
appellant was paid improved death pension, effective 
November 1, 1995, based on the receipt of life insurance 
proceeds of $2,181 plus Social Security benefits for her 
child, [redacted], less the burial expenses paid by the 
appellant of $2,281.  

In April 1996, the appellant provided information to the 
regional office that she and [redacted] were each in receipt of 
monthly Social Security benefits of $196 and that she had 
received checks for herself for retroactive benefits of 
$1,551and for [redacted] of $588.  Accordingly, in June 1996, the 
regional office adjusted the appellant's award of improved 
death pension to pay her the following monthly rates:  $41 
effective May 1, 1996; $33 effective November 1, 1996; $33 
effective November 1, 1997; $135 effective February 1, 1997; 
and $264 effective May 1, 1997.  

In January 1997, the appellant advised the regional office 
that her Social Security award was increased to $202 per 
month, effective December 1, 1996.  She stated that her 
Social Security benefits would increase to $303 per month in 
February 1997.  The regional office also determined that the 
correct amount of the retroactive Social Security benefits 
received by the appellant in April 1996 was $1355 instead of 
$1551.  The regional office later, in January 1997, adjusted 
the appellant's award of improved death pension to pay her 
the following monthly rates:  $57 effective May 1, 1996; $49 
effective November 1, 1996; $54 effective December 1, 1996; 
zero from March 1 to May 1, 1997; and $115 effective May 1, 
1997. 

In February 1997, the appellant advised the regional office 
that her Social Security benefits had been $202 per month as 
of January 1997, and that the benefits had increased to $303 
per month, effective in February 1997.  She indicated that, 
effective in April 1997, the benefits had been reduced to 
$202 per month.  

In late 1997, the appellant advised the regional office that 
she had remarried in August 1997.  Accordingly, in March 
1998, the regional office terminated her award of improved 
death pension, effective August 1, 1997, the first day of the 
month of her remarriage.  

In November 1998, the regional office again adjusted the 
appellant's award of improved death pension to pay her $216 
per month, effective from May 1, 1997, to August 1, 1997, 
based on countable income consisting of Social Security 
benefits of $202 per month each for herself and her daughter, 
[redacted].  

The record reflects that as of April 1996, the annual regular 
Social Security benefits of the appellant her daughter were 
$2352 each.  In addition, the appellant had received checks 
for retroactive Social Security benefits of $1355 for herself 
and $588 for her daughter.  The life insurance proceeds were 
$2181.  Thus, their gross annual income was $8828 at that 
time.  When the funeral and burial expenses of $2281 are 
subtracted, the net countable income was $6547.  When that 
sum is subtracted from the limit for improved death pension 
at that time of $7240, the result is $693 or $57 per month.  

The record discloses that effective in November 1996, the 
gross annual income of the appellant and her daughter 
consisted of the Social Security benefits of $6647, since the 
life insurance proceeds were no longer countable.  However, 
there was also no deduction for funeral and burial expenses.  
Thus, the net countable income of the appellant and her 
daughter as of November 1996 was $6647.  When that sum is 
subtracted from the limit of $7240, the result is $593 or $49 
per month.

Effective in December 1996, the regular annual Social 
Security benefits of the appellant and her daughter were 
increased to $202 per month each or $2424 each or a total of 
$4848 annually.  When that sum is added to the retroactive 
Social Security benefits of $1355 and $588, the total is 
$6791.  The limit for improved death pension had been 
increased to $7439 effective in December 1996.  When the sum 
of $6791 is subtracted from $7439 the result is $648 or $54 
per month.  

Effective in February 1997, the regular Social Security 
benefits for the appellant were increased to $303 per month 
or $3636 annually.  The Social Security benefits for her 
daughter remained $202 per month or $2424 annually.  When 
those sums are added to the retroactive Social Benefits for 
the appellant and for her daughter, which must be counted for 
a 12 month period, the result is in excess of the maximum 
permitted of $7439.  Thus, the appellant's award of improved 
death pension was properly terminated effective March 1, 
1997.  The record reflects that effective May 1, 1997, the 
retroactive Social Security benefits were no longer 
countable.  The net countable income of the appellant and her 
daughter at that time was $6060.  When that sum is subtracted 
from the limit of $7439, the result is $1379 or $115 per 
month effective May 1, 1997.  Since the appellant remarried 
in August 1997, her award of improved death pension was 
properly terminated effective August 1, 1997 due to her 
remarriage.

In view of the foregoing, the Board finds that appellant was 
not entitled to monthly rates of improved death pension in 
excess of those paid for the period from May 1, 1996, to 
August 1, 1997, based on the reported income of the appellant 
and her daughter and the funeral and burial expenses paid by 
the appellant.  Accordingly, under the circumstances, it 
follows that favorable action in connection with the appeal 
is not warranted.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. 
§§ 3.23, 3.271, 3.272.  

The board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased rate of improved death pension 
benefits is not established.  The appeal is denied.  




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

